 
 
I 
111th CONGRESS
2d Session
H. R. 5368 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2010 
Mr. Lynch introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend titles 5 and 39 of the United States Code to make Postal Inspectors eligible for availability pay for criminal investigators. 
 

1.Short titleThis Act may be cited as the United States Postal Service Postal Inspectors Equity Act. 
2.Eligibility for availability pay 
(a)In generalSection 5545a of title 5, United States Code, is amended by adding at the end the following: 
 
(l)The provisions of subsections (a)–(h) providing for availability pay shall apply to a Postal Inspector. For the purpose of this section, section 5542(d) of this title, and section 13(a)(16) and (b)(30) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(16) and (b)(30)), a Postal Inspector shall be deemed to be a criminal investigator as defined in this section. For purposes of this subsection, the term Postal Inspector has the meaning given such term under section 1003(c) of title 39.. 
(b)Conforming amendmentSection 410(b)(11) of title 39, United States Code, is amended by striking Section 5520a and inserting Sections 5520a and 5545a.  
 
